DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 27 August 2021. As directed by the amendment claims 1, 2, 5-9, and 13-15 have been amended, and claims 4 and 11 have been cancelled. Thus, claims 1-3, 5-10 and 12-15 are presently pending in this application.

Claim Objections
Claim 8 objected to because of the following informalities: in claim 8, line 23 “a sleep of the user” should read --the sleep of the user--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: an action taken by the controller following confirmation that the sleep state of the user is an awake state. As written there is no clear link between the limitation for confirming that the user is awake and the remainder of the claim. It appears the rejection can be overcome by amending the claim as suggested by the examiner below.
Regarding claim 1, the phrase "obtaining a bed occupancy status of the user based on the sleep data" in combination with the limitation “obtaining sleep data of a user disposed in a bed” recited in line 2 renders the claim indefinite because if the sleep data is obtained from a user disposed in a bed it is unclear how the occupancy status of the user could be anything that a status of in bed. Furthermore, it unclear how this determination relates to controlling the home appliance since there is never a determination that the user is out of bed. It appears the rejection can be overcome by amending the claim as suggested by the examiner below.
Regarding claim 1, the phrase "controlling at least one home appliance based on the sleep state of the user" in lines 9 and 13 renders the claim indefinite because it is unclear whether “the sleep state” is referring to just the sleep states in which the user is a sleep or the sleep state in which the user is awake or any state of the user. Claims 2 and 3 appear to be indefinite for 
Regarding claim 1, the phrase "wherein the controlling the at least one home appliance based on the sleep state of the user comprises…" in lines 13 renders the claim indefinite because it is unclear the controller can receive a user input through the graphic user interface for controlling the at least home appliance based on the sleep sate of the user if the user is asleep. It appears the rejection can be overcome by amending the claim as suggested by the examiner below.
Claims 5-7 recite the limitation "in response to detecting the sleep of the user".  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention to detecting sleep of a user. It appears the rejection can be overcome by amending the claim as suggested by the examiner below.
Regarding claim 8, the phrase "transmit a control signal based on the sleep state of the user" in lines 9 and 13 renders the claim indefinite because it is unclear whether “the sleep state” is referring to just the sleep states in which the user is a sleep or the sleep state in which the user is awake or any state of the user. Claims 9 and 10 appear to be indefinite for similar reasons. It appears the rejection can be overcome by amending the claim as suggested by the examiner below.
Claim 13 recite the limitation "in response to detecting the sleep of the user".  There is insufficient antecedent basis for this limitation in the claim because there is no prior mention to detecting sleep of a user. It appears the rejection can be overcome by amending the claim as suggested by the examiner below.

Claim 12 is rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinar et al. (US 2016/0058429 A1) (Shinar) in view of Warren et al. (US 2016/0300474 A1) (Warren) in view of Halperin et al. (US 2013/0267791 A1; cited by Applicant on IDS dated 11/28/2018) (Halperin) .
Referring to claim 1: Shinar teaches a sleep management method comprising: obtaining sleep data of a user; obtaining a sleep state of the user based on the sleep data; and controlling at least one home appliance (see figure 10, #170; paragraphs [0618]-[0619] and [0623]) based on the sleep state of the user, wherein the sleep data includes signals corresponding to a heart rate, respiration rate, and movement of the user detected by a sensor (see figure 10, #22; paragraphs [0560], [0618]-[0619] and [0630]), wherein the controlling the at least one home appliance based on the sleep state of the user comprises: providing a graphic user interface (see figure 12, #180) for controlling operation of the at least one home appliance to the user, receiving a user input 
Warren teaches a smart home automation system and sleep management method comprising obtaining sleep data of a user disposed in a bed (see paragraph [0068]); obtaining a bed occupancy status of the user based on the sleep data (see paragraph [0044]); and controlling at least one home appliance based on the sleep state of the user and the bed occupancy status of the user (see paragraphs [0068]-[0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shinar to obtain a bed occupancy status of the user based on the sleep data and control the at least one home appliance based on the sleep state and bed occupancy status of the user like taught by 
Halperin teaches a method of obtaining sleep data of a user detected by a piezoelectric sensor (see figure 1, #30; paragraphs [0435]-[0439]), wherein the sleep data includes a first signal corresponding to the user's heart rate, a second signal corresponding to the user's respiration rate, and a third signal corresponding to the user's movement (see figure 2; paragraphs [0440]-[0445]; wherein it is clear that data collected by the sensor, #30, is separated into a heart rate signal, #23, a respiration rate signal, #22, and a user movement signal, #28/31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the sensor of Shinar, as modified by Warren, with a piezoelectric sensor like taught by Halperin in order to yield predictable results in detecting sleep data of the user while the user is asleep in bed without discomforting or inconveniencing the user (see Halperin paragraph [0436]).
The recitation “in response to the sleep state of the user being an awake state before a predetermined wake-up time, determining whether the awake state has been maintained by the user for at least a predetermined time duration, and confirming the sleep state of the user as the awake sate when the awake state has been maintained by the user for at least the predetermined time duration” has been interpreted as an alternative limitation and not required by the claim when the sleep state is determined to be asleep. In the event that the user is determined to be asleep, Shinar, as modified by Warren and Halperin, clearly teaches the limitations of the claim as outlined above.
	Referring to claim 2: Shinar further teaches the obtaining the sleep state of the user based on heart rate, respiration rate and user’s movement; and identifying the sleep state of the 
Referring to claim 5: Shinar further teaches the providing the graphic user interface comprises displaying the sleep environment setting screen for setting an indoor temperature  during the user's sleep, and wherein the controlling the at least one home appliance comprises transmitting the indoor temperature set through the sleep environment setting screen to the at least one home appliance and switching an operation mode of the at least one home appliance in response to detecting the user's sleep (see figure 12; paragraphs [0632]-[0637]).
Referring to claim 6: Shinar further teaches the providing the graphic user interface comprises displaying the sleep environment setting screen for setting a sleep induction temperature for inducing the user's sleep (see paragraph [0633]; figure 12, “prior to sleep” stage; 
Referring to claim 7: Shinar further teaches the providing the graphic user interface comprises displaying the sleep environment setting screen for selecting whether to turn off the at least one home appliance while the user sleeps (see figure 12, “during sleep” stage; wherein the user sets the fan speed to “Off” during a sleep maintenance stage and a wake up stage), and wherein the controlling the at least one home appliance comprises transmitting an operation stop command for turning off the at least one home appliance to the at least one home appliance in response to detecting the user's sleep (see paragraphs [0627]-[0628] and [0632]-[0638]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinar in view of Warren in view of Halperin, as applied to claim 1 above, in view of Trivedi et al. (US 2015/0258301 A1) (Trivedi).
	Referring to claim 3: Shinar, as modified by Warren and Halperin, is silent to the obtaining the sleep state of the user based on the sleep data comprises: transmitting the sleep data to a sleep management server; and receiving the sleep state of the user from the sleep 

Suggested Amendments
The amendments outlined below for claims 1-3, 5-10 and 13-15 are suggested to overcome the rejection of the claims under 35 U.S.C. §112(b) outlined above.
1. (Currently Amended) A sleep management method comprising: 
providing a graphic user interface to a user for controlling operation of at least one home appliance;
setting a sleep environment setting on a sleep environment setting screen of the graphic user interface, wherein the sleep environment setting includes an air volume setting for a sleep induction sleep stage for inducing a sleep of the user, an air volume setting for a sleep maintenance stage for maintaining the sleep of the user, and an air volume setting for a sleep stop stage for stopping the sleep of the user;
obtaining sleep data of [[a]]the user, wherein the sleep data includes signals corresponding to a heart rate, respiration rate, and movement of the user detected by a piezoelectric sensor; 
determining  and/or awake state of the user based on the sleep data; 

obtaining a bed occupancy status of the user based on the sleep data; 
controlling operation of at least one home appliance based on the user being in a sleep state and/or awake state 
wherein in response to the user being in a sleep state controlling the at least home appliance according to the sleep environment setting, and
wherein in response to the user being in an awake state before a predetermined wake-up time, determining whether the awake state has been maintained by the user for at least a predetermined time duration, confirming the user as being in the awake state when the awake state has been maintained by the user for at least the predetermined time duration, and controlling the at least home appliance according to an awake state setting.








2. (Currently Amended) The sleep management method of claim 1, wherein determining the  and/or awake state of the user based on the sleep data comprises obtainingand/or awake state of the user based on the obtained first signal, second signal, and third signal.

3. (Currently Amended) The sleep management method of claim 1, wherein determining the  and/or awake state of the user based on the sleep data comprises: 

receiving the sleep state and/or awake state of the user from the sleep management server.

5. (Currently Amended) The sleep management method of claim 1, wherein the sleep environment setting further includes an indoor temperature setting for while the user is asleep, and 

whereinaccording to the sleep environment setting further comprises transmitting the indoor temperature setting determining user is asleep

6. (Currently Amended) The sleep management method of claim 1, wherein the sleep environment setting further includes a sleep induction temperature setting for inducing the sleep of the user, a sleep maintenance temperature setting for maintaining the sleep of the user, and a sleep stop temperature setting for stopping the sleep of the user, and 

according to the sleep environment setting further comprises[[:]] transmitting the sleep induction temperature setting, the sleep maintenance temperature setting, and the sleep stop temperature setting based on the determined  state of the user.

7. (Currently Amended) The sleep management method of claim 1, wherein the sleep environment setting further includes a setting for selecting whether to turn off the at least one home appliance while the user is asleep, and

wherein according to the sleep environment setting further comprises transmitting an operation stop command for turning off the at least one home appliance to the at least one home appliance in response to determining user is asleep

8. (Currently Amended) A user terminal comprising: 
a communicator configured to communicate with a sleep data acquisition apparatus and at least one home appliance; 
a display configured to display a graphic user interface comprising a sleep environment setting screen for setting a sleep environment setting for controlling operation of the at least one home appliance, wherein the sleep environment setting includes an air volume setting for a sleep induction sleep stage for inducing a sleep of the user, an air volume setting for a sleep maintenance stage for maintaining the sleep of the user, and an air volume setting for a sleep stop stage for stopping the sleep of the user;
a controller configured to:
receive and store a sleep environment setting from the user through the graphic user interface, 
receive sleep data from the sleep data acquisition apparatus through the communicator[[:]], wherein the sleep data includes signals corresponding to a heart rate, respiration rate, and movement of the user detected by a piezoelectric sensor,
obtain a sleep state and/or awake state of a user based on the sleep data, 

obtain a bed occupancy status of the user based on the sleep data, and
transmit a control signal based on the sleep state and/or awake state of the user and the bed occupancy status of the user to the at least one home appliance through the communicator,
control, in response to the user being in a sleep state, the at least home appliance according to the sleep environment setting, and
control, in response to the user being in an awake state before a predetermined wake-up time, the at least home appliance according to an awake state setting, wherein the awake state is determined by determining whether the awake state has been maintained by the user for at least a predetermined time duration and confirming the user is in the awake state when the awake state has been maintained for at least the predetermined time duration.





9. (Currently Amended) The user terminal of claim 8, wherein the controller is further configured to obtain from the sleep dataand/or awake state of the user based on the obtained first signal, second signal, and third signal.

10. (Currently Amended) The user terminal of claim 8, wherein the controller is further configured to: 
transmit the sleep data to a sleep management server 
receive the sleep state and/or awake state of the user from the sleep management server 

13. (Currently Amended) The user terminal of claim 8, wherein the sleep environment setting further includes an indoor temperature setting for while the user is asleep, and

wherein in response to determining user is asleep
transmit the indoor temperature setting
switch an operation mode of the at least one home appliance when the user is determined to be asleep.

14. (Currently Amended) The user terminal of claim 8, wherein the sleep environment setting further includes a sleep induction temperature setting for inducing the sleep of the user, a sleep maintenance temperature setting for maintaining the sleep of the user, and a sleep stop temperature setting for stopping the sleep of the user, and




wherein 
transmit the sleep induction temperature, the sleep maintenance temperature, and the sleep stop temperature setting 
switch an operation mode of the at least one home appliance based on the determined sleep state of the user.

15. (Currently Amended) The user terminal of claim 8, wherein the sleep environment setting further includes a setting for selecting whether to turn off the at least one home appliance while the user is asleep, and

wherein to the at least one home appliance for turning off the at least one home appliance when the user is determined to be asleep.

Allowable Subject Matter
Claims 8-10 and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It appears the rejection(s) of claims 8-10 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action can be overcome by amending the claim as suggested by the examiner above.

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the prior art does not teach or suggest in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791